Case 1:15-cv-00542-JFB-SRF Document 539 Filed 06/17/19 Page 1 of 31 PageID #: 31297



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

                                             )
    EVOLVED WIRELESS, LLC,                   )
                                             )
                          Plaintiff,         )
                                             )
                  v.                         )     C.A. No. 15–542–JFB–SRF
                                             )
    APPLE INC.,                              )
                                             )
                          Defendant.         )
                                             )


        EVOLVED WIRELESS’S POST-TRIAL REPLY BRIEF IN SUPPORT OF ITS
          RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW AND
                        MOTION FOR A NEW TRIAL


    Dated: June 7, 2019                    Brian E. Farnan (Bar No. 4089)
                                           Michael J. Farnan (Bar No. 5165)
                                           FARNAN LLP
                                           919 N. Market Street, 12th Floor
                                           Wilmington, Delaware 19801
                                           (302) 777-0300
                                           (302) 777-0301
                                           bfarnan@farnanlaw.com
                                           mfarnan@farnanlaw.com

                                           Christopher K. Larus (admitted pro hac vice)
                                           Ryan M. Schultz (admitted pro hac vice)
                                           John K. Harting (admitted pro hac vice)
                                           Benjamen C. Linden (admitted pro hac vice)
                                           Rajin S. Olson (admitted pro hac vice)
                                           Austin B. Miller (admitted pro hac vice)
                                           ROBINS KAPLAN LLP
                                           800 LaSalle Avenue, Suite 2800
                                           Minneapolis, Minnesota 55402
                                           Telephone: (612) 349-8500
                                           Facsimile: (612) 339-4181
                                           clarus@robinskaplan.com
                                           rschultz@robinskaplan.com
                                           jharting@robinskaplan.com
                                           blinden@robinskaplan.com
                                           rolson@robinskaplan.com
Case 1:15-cv-00542-JFB-SRF Document 539 Filed 06/17/19 Page 2 of 31 PageID #: 31298



                                         abmiller@robinskaplan.com

                                         Annie Huang (admitted pro hac vice)
                                         ROBINS KAPLAN LLP
                                         399 Park Avenue, Suite 3600
                                         New York, NY 10022
                                         Telephone: (212) 980-7400
                                         Facsimile: (212) 980-7499
                                         ahuang@robinskaplan.com

                                         Counsel For Plaintiff Evolved Wireless, LLC
Case 1:15-cv-00542-JFB-SRF Document 539 Filed 06/17/19 Page 3 of 31 PageID #: 31299



                                                       TABLE OF CONTENTS



                                                                                                                                             PAGE



   TABLE OF CONTENTS ................................................................................................................. i
   I.        Argument ............................................................................................................................ 2
             A.          Apple Fails to Rebut Evolved Wireless’s Showing that It Is Entitled to Judgment
                         as a Matter of Law of Infringement of the ’373 Patent, or Alternatively, to a New
                         Trial. ...................................................................................................................... 2
                        1.         Apple Does Not Dispute that the Accused Products Receive the Preamble
                                   Index from the Source Base Station............................................................ 3
                        2.         Apple Does Not Dispute that the Accused Products Use the Received
                                   Access Information—Including the Preamble Index—to Generate the
                                   Preamble Sequence to Transmit to Access the Target Base Station. .......... 7
                        3.         Apple Does Not Dispute that the Target Base Station Determines Which
                                   Preamble Index to Send to the Accused Products Through the Source Base
                                   Station. ...................................................................................................... 12
             B.          Apple Fails to Rebut Evolved Wireless’s Showing that It Is Entitled to Judgment
                         as a Matter of Law of Infringement of the ’236 Patent, or Alternatively, to a New
                         Trial. .................................................................................................................... 12
                        1.         Apple Does Not Dispute that the                Function Determines
                                   Whether There Is Stored Message 3 Data................................................. 13
                        2.         Apple Does Not Dispute that Stored Msg3 Data Is Not Sent During
                                   Retransmission. ......................................................................................... 15
             C.          Apple Fails to Rebut Evolved Wireless’s Showings that It Is Entitled to a New
                         Trial Due to Erroneous Evidentiary Rulings at Trial .......................................... 16
                        1.         Evolved Wireless Demonstrated that It Was Error to Exclude Apple’s
                                   Inconsistent Position on the Essentiality of the Asserted Patents and that
                                   Such Error Was Severely Prejudicial. ....................................................... 16
                        2.         Evolved Wireless Demonstrated that It Was Error to Repeatedly Allow
                                   Apple to Argue Claim Construction to the Jury and that Such Error Was
                                   Severely Prejudicial. ................................................................................. 19
                        3.         Evolved Wireless Demonstrated that It Was Error to Exclude the BLU
                                   License Because It Created a False Impression Evolved Wireless Had
                                   Never Licensed the Asserted Patents, and Evolved Wireless Also
                                   Demonstrated that Such Error Was Severely Prejudicial. ........................ 22




                                                                           i
Case 1:15-cv-00542-JFB-SRF Document 539 Filed 06/17/19 Page 4 of 31 PageID #: 31300



                    4.         Evolved Wireless Demonstrated that It Was Error to Allow Dr. Bims to
                               Testify Comparing LG Proposals to 3GPP with the LTE Standard and that
                               Such Error Was Severely Prejudicial. ....................................................... 24
   II.   Conclusion ........................................................................................................................ 25




                                                                     ii
Case 1:15-cv-00542-JFB-SRF Document 539 Filed 06/17/19 Page 5 of 31 PageID #: 31301



                                                  TABLE OF AUTHORITIES

                                                                                                                                 Page(s)

   Cases

   Advanced Medical, Inc. v. Arden Medical Systems, Inc.,
      955 F.2d 188 (3d Cir. 1992).....................................................................................................16

   Becton, Dickinson & Co. v. Tyco Healthcare Grp., LP,
      616 F.3d 1249 (Fed. Cir. 2010)............................................................................3, 5, 6, 7, 8, 16

   Cytologix Corp. v. Ventana Med. Sys.,
      424 F.3d 1168 (Fed. Cir. 2005)..........................................................................................19, 22

   EMC Corp. v. Pure Storage, Inc.,
     C.A. No. 13-1985-RGA, 2016 U.S. Dist. LEXIS 22970
     (D. Del. Feb. 25, 2016) ......................................................................................................20, 21

   Hirst v. Inverness Hotel Corp.,
      544 F.3d 221 (3d Cir. 2008).....................................................................................................16

   Jackson v. Virginia,
      443 U.S. 307 (1979) .................................................................................................................17

   MediaTek Inc. v. Freescale Semiconductor, Inc.,
     No. 11-cv-5341 YGR, 2014 U.S. Dist. LEXIS 31461 (N.D. Cal. Mar. 5, 2014) ....................20

   Roebuck v. Drexel Univ.,
      852 F.2d 715 (3d Cir. 1988).......................................................................................................3

   Teva Pharm. v. Sandoz,
      135 S. Ct. 831 (2015) .........................................................................................................19, 21

   Tracinda Corp. v. Daimler Chrysler AG,
      362 F. Supp. 2d 487 (D. Del. 2005) .........................................................................................17

   Williamson v. Consol Rail Corp.,
      926 F.2d 1344 (3d Cir. 1991)...............................................................................................2, 13




                                                                      iii
Case 1:15-cv-00542-JFB-SRF Document 539 Filed 06/17/19 Page 6 of 31 PageID #: 31302



          Apple’s arguments in its opposition brief underscore that Evolved Wireless is entitled to

   judgment as a matter of law or a new trial. The evidence presented at trial supports only one

   reasonable conclusion: Apple’s Accused Products infringe the Asserted Patents.1 Because there

   is no legally sufficient evidentiary basis under which a reasonable jury could have found

   noninfringement, Apple’s opposition brief focuses largely on undisputed evidence rather than the

   core disputes between the parties. For the ’373 patent, there is insufficient evidence to support

   Apple’s noninfringement argument that the claimed preamble excludes a preamble index, or that

   the access information, including the preamble index, must be sent to access the target base

   station. Likewise, for the ’236 patent, there is also insufficient evidence to support Apple’s

   noninfringement arguments that the Accused Products do not meet the “determining” limitation,

   or that the “transmission” of the claim extends to the separate “retransmission.” Thus, the Court

   should grant Evolved Wireless’s motion for judgment as a matter of law or a new trial on

   infringement of the ’373 and ’236 Patents.

          Alternatively, Evolved Wireless is entitled to a new trial based on erroneous evidentiary

   rulings. Apple makes only conclusory assertions that the Court’s errors were harmless and

   ignores the clear prejudice Evolved Wireless explained in its opening brief. Each erroneous

   evidentiary ruling is an independent basis for granting a new trial. First, Evolved Wireless was

   improperly prevented from presenting Apple’s contradictory positions regarding the essentiality

   of the Asserted Patents. Second, Apple was improperly allowed to argue claim construction

   through its technical expert. Third, Evolved Wireless was improperly prevented from presenting

   evidence of a license to a third party after Apple repeatedly created a false impression that



   1
     The “Asserted Patents” are collectively U.S. Patent No. 7,809,373 (the “’373 Patent”) and U.S.
   Patent No. 7,881,236 (the “’236 Patent”). The parties stipulated to the “Accused Products” and
   representative products. Trial Tr. at 513:21-23; 515:25-517:21; D.I. 496.


                                                    1
Case 1:15-cv-00542-JFB-SRF Document 539 Filed 06/17/19 Page 7 of 31 PageID #: 31303



   Evolved Wireless never successfully licensed the Asserted Patents. Finally, Apple’s technical

   expert was improperly allowed to compare LG’s proposals to 3GPP with the LTE Standard when

   the proper inquiry is comparing the Asserted Patents with the LTE Standard. Each error

   significantly impacted the outcome of the trial and justifies granting a new a trial.

   I.     ARGUMENT

          A. Apple Fails to Rebut Evolved Wireless’s Showing that It Is Entitled to Judgment
             as a Matter of Law of Infringement of the ’373 Patent, or Alternatively, to a New
             Trial.

          Apple’s noninfringement arguments relate to three claim limitations in the ’373 Patent

   that it alleges the Accused Products do not meet. Rather than addressing that there was

   insufficient evidence to support Apple’s argument that the claimed dedicated preamble excludes

   the preamble index, Apple relies on listing undisputed evidence in an attempt to tear down a

   series of strawmen Evolved Wireless never constructed. There is no dispute that this case deals

   with complex subject matter; thus, the Court should scrutinize the evidence supporting Apple’s

   arguments more carefully. Williamson v. Consol Rail Corp., 926 F.2d 1344, 1352 (3d Cir. 1991).

          At trial, the parties did not dispute how the Accused Products perform a contention-free

   handover in accordance with the LTE standard. See, e.g., Trial Tr. at 1762:12-1767:5. Both

   parties agree that a contention-free handover is performed by:

                  1. The target base station sends a preamble index and other
                     parameters to the source base station.

                  2. The source base station relays the preamble index and other
                     parameters to the mobile device.

                  3. The mobile device uses the preamble index and other parameters
                     to generate a preamble sequence.

                  4. The mobile device sends the preamble sequence to the target
                     base station in order to access the target base station.




                                                     2
Case 1:15-cv-00542-JFB-SRF Document 539 Filed 06/17/19 Page 8 of 31 PageID #: 31304



   D.I. 531 at 6-9. Apple’s opposition brief identifies the evidence both parties presented at trial

   describing a contention free handover. Id. Evolved Wireless did not dispute these steps—nor did

   it need to. These steps support Evolved Wireless’s infringement claim. The parties only disputed

   the nomenclature—whether a preamble index is a “dedicated preamble.”

          Apple’s arguments at trial relied on confusing the jury by framing this issue as a false

   binary choice: either the preamble index or the preamble sequence can be called a preamble, but

   not both. Accordingly, Apple first argues that because the preamble sequence is not received by

   the Accused Products, the Accused Products do not receive the dedicated preamble. The

   evidence at trial does not support Apple’s distinction. Becton, Dickinson & Co. v. Tyco

   Healthcare Grp., LP, 616 F.3d 1249, 1253 (Fed. Cir. 2010) (“The question is not whether there

   is literally no evidence supporting the party against whom the motion is directed but whether

   there is evidence upon which the jury could properly find a verdict for that party.”). Similarly,

   Apple’s second argument is that because the access information is not transmitted to the target

   base station, the access information including the preamble index is not “used” to perform a

   random access procedure and is not “configured to permit” the Accused Products to access the

   target base station. The evidence at trial does not support this distinction either. Id. Finally,

   Apple argues that because the preamble sequence is not generated by the base station, the base

   station does not “determine” the dedicated preamble. As with its other arguments, Apple did not

   present evidence supporting its narrow reading of the claim. Id. Thus, the Court should grant

   Evolved Wireless’s motion for judgment as a matter of law, or alternatively, order a new trial.

   Roebuck v. Drexel Univ., 852 F.2d 715, 735-36 (3d Cir. 1988).

                  1. Apple Does Not Dispute that the Accused Products Receive the Preamble
                     Index from the Source Base Station.

          Apple admits “the accused products receive a preamble index from the source base



                                                      3
Case 1:15-cv-00542-JFB-SRF Document 539 Filed 06/17/19 Page 9 of 31 PageID #: 31305



   station.” D.I. 531 at 7. Thus, the only question the Court need consider as to this limitation is

   whether Apple presented a sufficient evidentiary basis for the jury to find that claim’s “dedicated

   preamble” excludes the preamble index.2

          Apple’s assertion is unsupported by the record at trial. Indeed, Dr. Bims admitted at trial

   that the LTE Standard describes and defines the preamble index as a “preamble” on six separate

   occasions. See D.I. 529 at 10-12. In an attempt to support its narrow definition of “preamble,”

   Apple relies solely on conclusory testimony from its expert, Dr. Bims, and its fact witness, Dr.

   Almalfouh, that “a preamble and a preamble index are two different things.” D.I. 531 at 7-8.

   Apple ignores, however, that it did not offer Dr. Almalfouh as an expert witness. Dr. Almalfouh

   did not offer an opinion on infringement or any testimony regarding how one of skill in the art

   would understand the claim term “preamble.” As such, Dr. Almalfouh’s testimony purporting to

   distinguish a preamble and a preamble index is irrelevant to whether the claimed “dedicated

   preamble” excludes a preamble index.

          Moreover, Dr. Bims never testified regarding the lone LTE Standard section that Apple

   cites for the proposition that the claimed “dedicated preamble” is limited to a “preamble

   sequence.” The only alleged evidence Apple presented that the claimed “dedicated preamble”

   excludes a “preamble index” is Dr. Bims’ unsupported testimony. Absent from trial—and

   Apple’s opposition—is any evidence of record supporting Dr. Bims’ assertions in the face of the

   LTE Standard’s repeated uses of these terms interchangeably and Dr. Bims’ testimony




   2
    To be sure, Apple presented evidence that a preamble can be expressed as a preamble
   sequence. This fact is not in dispute. Apple acknowledges the parties’ agreement that the
   Accused Products use the preamble index and other parameters together as inputs to generate a
   preamble sequence of complex numbers. D.I. 531 at 8. Apple asserts, however, that this
   preamble sequence is the only “preamble” format that can satisfy the claim’s “dedicated
   preamble.” The evidence presented at trial does not support this assertion.


                                                     4
Case 1:15-cv-00542-JFB-SRF Document 539 Filed 06/17/19 Page 10 of 31 PageID #: 31306



   acknowledging their uses. See D.I. 529 at 10-12. Dr. Bims’ unsupported testimony is not

   sufficient evidence upon which the jury could properly find a verdict of noninfringement. “The

   question is not whether there is literally no evidence supporting the party against whom the

   motion is directed but whether there is evidence upon which the jury could properly find a

   verdict for that party.” Becton, Dickinson & Co, 616 F.3d at 1253.

          Apple fundamentally misunderstands Evolved Wireless’s position, claiming that

   “Evolved then essentially argues that the evidence in the LTE standard that favors Apple’s

   position should not be given more weight than the evidence it cites.” D.I. 531 at 11. There are

   two problems with this mischaracterization.

          First, Evolved Wireless does not argue that the six instances in the LTE Standard that it

   cited should “outweigh” the lone LTE Standard section that Apple introduced solely through its

   fact witness—that would be a credibility determination properly left to the jury. Instead, Evolved

   Wireless argues that the six descriptions of the preamble index as a “preamble” in the LTE

   Standard preclude excluding the preamble index from the claimed “preamble.” D.I. 529 at 12-13.

   Importantly, Apple never attacked the credibility of these LTE Standard sections, and indeed

   advocated affirmatively for the LTE Standard’s reliability.3 See, e.g., D.I. 529 at 9, 11, 16



   3
    Apple does, however, attack Dr. Cooklev’s credibility by blatantly mischaracterizing Evolved
   Wireless’s closing argument. Specifically, Apple asserts “Evolved’s counsel apparently felt
   compelled to explain away Dr. Cooklev’s demeanor during his closing argument.” D.I. 531 at 9
   n.2. This attorney argument does not reflect what Evolved Wireless’s counsel actually stated:

                  Dr. Cooklev isn’t some professional witness who’s worked for his
                  client in this case as a consultant for years. He’s a professor who
                  runs a research lab. He’s got a funny accent, and at times he’s a little
                  stoic on the stand. But he’s the guy working in the trenches doing
                  actual research on LTE. He’s doing the work that preexisted this
                  trial.

   Trial Tr. at 1875:6-12.


                                                     5
Case 1:15-cv-00542-JFB-SRF Document 539 Filed 06/17/19 Page 11 of 31 PageID #: 31307



   (arguing that the LTE Standard is comprised of “rules” that must be followed). Assuming that

   the jury found Dr. Bims credible as Apple suggests, the jury should have also found Dr. Bims’

   admissions regarding these six LTE Standard instances to be credible. Id. At least as to Dr.

   Bims’ testimony, there was nothing for the jury to outweigh.

          Second, the lone LTE Standard section Apple cites, Section 5.7.1, does not support

   Apple’s position that the claimed “preamble” is limited to exclude a “preamble index.” DTX-

   4109-0033. Nor does it explain the six other LTE Standard instances that refer to the “preamble

   index” as a “preamble.” All Section 5.7.1 shows is that the LTE Standard refers to a “preamble

   sequence” as a “preamble” in addition to repeatedly referring to a “preamble index” as a

   “preamble.” Apple tries to present Section 5.7.1 as “competing evidence” to Dr. Bims’ six

   admissions that the LTE Standard repeatedly defines the preamble index as a “preamble.” D.I.

   531 at 13. This is a bare attempt to latch on to the legal standard for judgment as a matter of law.

   Contrary to Apple’s post-hoc framing, Section 5.7.1 is not “competing” with Dr. Bims’ six

   admissions. Section 5.7.1 does not support excluding the “preamble index” from the claimed

   “preamble,” and Apple’s attorney argument does not change that fact. See D.I. 531 at 12.

          Apple also wrongly implies that because Evolved Wireless’s opening brief as to the ’373

   Patent does not cite the Qualcomm source code, the source code independently supports the

   jury’s noninfringement verdict. D.I. 531 at 7. Apple’s inference is wrong. Evolved Wireless did

   not need to cite the Qualcomm source code, because the parties did not dispute how the

   Qualcomm source code functions. Rather, the parties disputed whether the source code confirms

   that the Accused Products satisfy the claim limitations. Nothing in the Qualcomm source code

   supports

          The only evidence Apple presented at trial that the claim’s “dedicated preamble” is




                                                    6
Case 1:15-cv-00542-JFB-SRF Document 539 Filed 06/17/19 Page 12 of 31 PageID #: 31308



   limited to exclude a “preamble index” was unsupported testimony from Dr. Bims—testimony

   that Dr. Bims himself contradicted. See D.I. 531 at 7-8 (citing Trial Tr. at 1154:1-20; 1141:13-

   16; 1033:8-1036:2; 1042:5-1043:2); D.I. 529 at 10-12 (quoting Trial Tr. at 1324:20-23; 1326:12-

   18; 1327:17-22; 1328:2-23; 1330:16-22; 1332:5-11). Apple does not identify in its opposition

   any other evidence limiting the claimed dedicated preamble to exclude a preamble index.

   Because Dr. Bims testified that the LTE Standard repeatedly refers to the preamble index as a

   preamble, and because Apple concedes that both Dr. Bims and the LTE Standard are credible

   sources of evidence, Apple’s assertion that the “preamble” excludes a “preamble index” is not

   supported by substantial evidence at trial. Becton, Dickinson & Co, 616 F.3d at 1253.

          Thus, to the extent the jury’s verdict relied on Apple’s argument that the Accused

   Products do not receive a dedicated preamble from the source base station, the jury did not have

   a legally sufficient evidentiary basis to support the verdict. The Court should grant Evolved

   Wireless’s motion for judgment as a matter of law.

                  2. Apple Does Not Dispute that the Accused Products Use the Received
                     Access Information—Including the Preamble Index—to Generate the
                     Preamble Sequence to Transmit to Access the Target Base Station.

          Apple admits that the Accused Products generate the preamble sequence “based upon the

   preamble index and other parameters that are received by the mobile device.” D.I. 531 at 15.

   Here, too, the parties’ dispute turns largely on Apple’s unsupported characterization of the

   preamble sequence as the only “preamble.” As explained in the preceding section, the evidence

   at trial does not support Apple’s narrowing definition. Beyond the flawed “preamble” distinction,

   Apple’s second noninfringement argument relies on two propositions: first, that the access

   information is not “used” in performing the random access procedure, and second, that only the

   preamble sequence is “configured to permit” the Accused Products to access the base station.

   Neither proposition is supported by substantial evidence presented at trial.


                                                    7
Case 1:15-cv-00542-JFB-SRF Document 539 Filed 06/17/19 Page 13 of 31 PageID #: 31309



          As a threshold matter, Apple misrepresents Evolved Wireless’s position. Apple asserts

   that Evolved Wireless identifies the “preamble index” as the received access information. D.I.

   531 at 14-15. Evolved Wireless explained, both at trial and in its opening brief, that the

   MobilityControlInformation is the claimed access information, which includes the preamble

   index along with other parameters. See D.I. 529 at 14-17; Trial Tr. at 609:16-610:4; 611:1-13.

   Dr. Bims agreed. Trial Tr. at 1139:1-5; 1181:2-10. Thus, the MobilityControlInformation is what

   must be “used” in performing the random access procedure, and the MobilityControlInformation

   is what must be “configured to permit” the Accused Products to access the base station.

                          a. Substantial Evidence Supports that the Access Information Is
                             “Used” in Performing the Random Access Procedure.

          It is undisputed that the evidence at trial showed the Accused Products use the

   MobilityControlInformation to generate the preamble sequence transmitted during the random

   access procedure. D.I. 531 at 15. Nonetheless, Apple argues that the access information is not

   “used” to perform the random access procedure. D.I. 531 at 14-17. Apple’s argument relies on a

   narrow definition of “used” that is unsupported by the evidence at trial, relying instead on

   attorney argument. See D.I. 529 at 15 (quoting Trial Tr. at 1764:11-19; 1942:12-1943:8;

   1950:16-19). Apple essentially asserts that the generation of the preamble sequence on the

   mobile device occurs prior to the claim’s “random access procedure,” such that using the access

   information to generate the preamble sequence is not “using the received access information” “to

   perform a random access procedure.” D.I. 531 at 15. Apple did not present evidence to the jury

   justifying this narrow definition. In particular, Dr. Bims did not testify that a person of ordinary

   skill in the art would have such understanding. Because Apple’s argument is based on attorney

   argument, rather than evidence, it is insufficient to deny Evolved Wireless’s motion for judgment

   as a matter of law. Becton, Dickinson & Co, 616 F.3d at 1253.



                                                     8
Case 1:15-cv-00542-JFB-SRF Document 539 Filed 06/17/19 Page 14 of 31 PageID #: 31310



          Further, both Dr. Bims and Dr. Almalfouh confirmed that the Accused Products cannot

   perform a random access procedure without the preamble index. See D.I. 529 at 15-16 (quoting

   Trial Tr. at 1091:1-11 (“If it hadn’t received that preamble index and also the other parameters,

   either of them or none of them, it would not be able to initiate the connection.”); 1317:15-21).

   Both parties agreed that the access information, including the preamble index, is used to generate

   the preamble sequence transmitted to the target base station during the random access procedure.

   D.I. 531 at 15. Apple presented no evidence at trial that this use is not the “using” of the claim.

          In an attempt to support its narrowing definition of “using,” Apple again tries to force a

   false binary choice: either the preamble sequence or the preamble index must be “us[ed]” to

   perform the random access procedure, but not both. D.I. 531 at 16. Neither the claim language

   nor any evidence presented at trial supports Apple’s unnecessary choice. It was undisputed at

   trial that both the preamble sequence and the preamble index are required to perform a random

   access procedure. See Trial Tr. at 1091:1-11; 1317:15-21.

          Apple posits that it’s unnecessary choice is easily resolved, arguing that the format of

   Section 5.7.1 “is the one and only preamble format defined in the LTE standard for use in a

   random access procedure.” D.I. 531 at 12 (emphasis original). Apple’s framing, once again, is

   misleading. The parties do not dispute that the preamble sequence described in Section 5.7.1 is

   what the mobile device sends to the target base station. However, both the preamble index and

   the preamble sequence are used to perform the random access procedure. See Trial Tr. at 1091:1-

   11; 1317:15-21.

          Assembling another strawman, Apple also attempts to eliminate the preamble index as an

   answer to its flawed question. Apple argues that the preamble index cannot initiate a random

   access procedure through transmission to the target base station. D.I. 531 at 16. This is a red




                                                     9
Case 1:15-cv-00542-JFB-SRF Document 539 Filed 06/17/19 Page 15 of 31 PageID #: 31311



   herring. The claim language does not require that the access information itself be able to “initiate

   a random access connection.” See JTX001 at Claim 24; D.I. 531 at 16. Claim 24 is an apparatus

   claim that instead requires the mobile device to be capable of performing the random access

   procedure “using the received access information, such that the access information is configured

   to permit the terminal to access the target base station.” JTX001 at Claim 24 (emphasis added).

   Both parties agreed that the access information, including the preamble index, is used in

   generating the preamble sequence transmitted by the Accused Products during the random access

   procedure. See D.I. 531 at 16; Trial Tr. at 1091:1-11; 1317:15-21. Thus, there was insufficient

   evidence at trial to support Apple’s assertion that using the access information to generate the

   preamble sequence transmitted in the random access procedure is not using the access

   information to perform a random access procedure.

                          b. Substantial Evidence Supports that the Access Information Is
                             “Configured to Permit” the Accused Products to Access the Base
                             Station.

          It was undisputed at trial that the MobilityControlInformation—including the preamble

   index, together with other parameters—is configured such that the mobile device can generate

   the preamble sequence used to access the target base station. D.I. 531 at 17. Regardless, Apple

   argues that the term “configured to permit” requires the Accused Products to transmit the access

   information directly to the target base station. D.I. 531 at 17-18.

          Apple’s narrow definition of “configured to permit” is unsupported by the evidence at

   trial. Apple presented no evidence that the claim term “configured to permit” requires the access

   information to be capable of itself accessing the target base station. Specifically, Dr. Bims did

   not testify that a person of ordinary skill in the art would have such understanding. Likewise,

   Apple presented no evidence that the preamble sequence is the only item “configured to permit

   the terminal to access the target base station.” JTX001 at Claim 24. Instead, Apple relies solely


                                                    10
Case 1:15-cv-00542-JFB-SRF Document 539 Filed 06/17/19 Page 16 of 31 PageID #: 31312



   on conclusory attorney argument regarding what it asserts “the claim expressly requires.” See

   D.I. 531 at 17. As Apple’s witnesses confirmed, the access information comprises parameters—

   including the preamble index—required to permit access to the target base station. See Trial Tr.

   at 1091:1-11; 1317:15-21. Without those inputs, the mobile device would not be permitted to

   access the target base station. Id.

           The parameters in the access information are configured as inputs the Accused Products

   use to generate the preamble sequence. Id. As necessary inputs, the parameters are thus

   configured to permit access to the target base station. For example, Dr. Bims and Dr. Almalfouh

   both agreed that the preamble index is one parameter required to permit access to the target base

   station. Id. As another example, contrary to Apple’s opposition brief, the uncontroverted

   evidence at trial demonstrated that the “target cell identity” is also required to permit access to

   the target base station. In addition to Dr. Cooklev’s testimony, Dr. Almalfouh agreed that the

   “target cell identity” is one of the parameters used to generate the preamble sequence. Trial Tr. at

   1067:5-20. Dr. Almalfouh testified that the “target cell identity” is “a cell I.D., a cell

   identification number.” Trial Tr. at 1067:17-24. Dr. Almalfouh also agreed that the “target cell

   identity” is “telling [the mobile device] here’s the target cell the mobile device is going to go to.”

   Trial Tr. at 1067:25-1068:2. Thus, without the “target cell identity,” the mobile device will not

   know the correct target cell to which it must connect.

           Because the evidence at trial only supports the conclusion that the received access

   information is used to perform the random access procedure, and that the access information is

   configured to permit the mobile device to access the target base station, the jury did not have a

   legally sufficient evidentiary basis to support the verdict. The Court should grant Evolved

   Wireless’s motion for judgment as a matter of law.




                                                     11
Case 1:15-cv-00542-JFB-SRF Document 539 Filed 06/17/19 Page 17 of 31 PageID #: 31313



                  3. Apple Does Not Dispute that the Target Base Station Determines Which
                     Preamble Index to Send to the Accused Products Through the Source
                     Base Station.

          Apple’s witnesses admit that the target base station determines and sends the preamble

   index to the Accused Products through the source base station. See Trial Tr. at 1066:3-16 (“Q.

   Now that target base station selects the ra-PreambleIndex; right? A. Correct. . . . Q. [W]hat you

   meant to say was the target base station had sent the ra-PreambleIndex which the source base

   station passed on; right? A. Yes.”); Trial Tr. at 1140:21-25. Apple’s lone paragraph addressing

   this limitation argues that because the preamble sequence is generated on the mobile device, it is

   the mobile device that “determines” the dedicated preamble. D.I. 531 at 19. Apple’s failure to

   provide sufficient evidence to support limiting the “dedicated preamble” to just a preamble

   sequence, described above in Section I.A.1, is thus fatal to this argument too. To the extent the

   jury’s verdict relied on Apple’s argument that the target base station does not determine the

   dedicated preamble, the jury did not have a legally sufficient evidentiary basis to support the

   verdict. The Court should grant Evolved Wireless’s motion for judgment as a matter of law.

          B. Apple Fails to Rebut Evolved Wireless’s Showing that It Is Entitled to Judgment
             as a Matter of Law of Infringement of the ’236 Patent, or Alternatively, to a New
             Trial.

          Apple presented just two noninfringement arguments as to the ’236 Patent, which

   Evolved Wireless identified in its opening brief. D.I. 531 at 20; D.I. 529 at 19-20. First, Apple

   argues that the Accused Products do not perform the claimed step of “determin[ing] whether

   there is data stored in the message 3 buffer when the reception module receives the UL grant

   signal and the specific message is a random access response message.” Apple misapprehends the

   source code and ignores its expert’s statements contradicting its position. Second, Apple argues

   that the Accused Products transmit message 3 data in scenarios beyond receiving the uplink grant

   signal on the random access response message. Apple confuses the broader concept of message 3


                                                   12
Case 1:15-cv-00542-JFB-SRF Document 539 Filed 06/17/19 Page 18 of 31 PageID #: 31314



   data with the narrower claimed stored message 3 data in the ’236 Patent. Because this case deals

   with complex subject matter, the Court should more carefully review each of Apple’s arguments.

   Williamson v. Consol Rail Corp., 926 F.2d 1344, 1352 (3d Cir. 1991).

                  1. Apple Does Not Dispute that the                   Function Determines
                     Whether There Is Stored Message 3 Data.

          Apple relies wholly on a semantic distinction between             determining whether to

   copy data into the message 3 buffer and claim 7’s step of determining whether there is data in the

   message 3 buffer. This distinction is without a difference and is unsupported by the evidence.




                                                  13
Case 1:15-cv-00542-JFB-SRF Document 539 Filed 06/17/19 Page 19 of 31 PageID #: 31315




          Apple’s argument that the Accused Products do not determine whether to duplicate

   message 3 data is also based on fundamental misunderstandings of the ’236 patent and the source

   code. First, Apple’s repackaged trial theme—that the message 3 data is generated “on the fly”—

   does not address the claim language and focuses on the wrong claim element. JTX003 at Claim

   7. Message 3 data that is created “on the fly” is the claimed “new data,” which appears in a

   separate claim limitation from the stored message 3 data. The Accused Products sometimes

   generate message 3 data “on the fly” during the initial transmission, which Evolved Wireless

   does not dispute. Apple confused these limitations in its opposition brief and at trial. Second,

   Apple argues

                                                                                     . The evidence

   presented at trial does not support either of Apple’s misunderstandings. Rather, the evidence at

   trial supports only one conclusion: that the              function determines whether there is

   data in the message 3 buffer only during transmissions as claimed in the ’236 patent.




                                                    14
Case 1:15-cv-00542-JFB-SRF Document 539 Filed 06/17/19 Page 20 of 31 PageID #: 31316




          To the extent the jury’s verdict relied on Apple’s argument that the accused products do

   not determine whether there is data stored in the message3 buffer, the jury did not have a legally

   sufficient evidentiary basis to support the verdict. The Court should grant Evolved Wireless’s

   motion for judgment as a matter of law.

                  2. Apple Does Not Dispute that Stored Msg3 Data Is Not Sent During
                     Retransmission.

          Apple’s second noninfringement argument asserts that message 3 data is transmitted

   during retransmission scenarios. This argument, too, is flawed for two reasons. First, again,

   Apple conflates message 3 data stored in the message 3 buffer, or stored message 3 data, with

   the “on-the-fly” message 3 data, or new data. Second, there was no evidence presented at trial

   demonstrating that stored message 3 buffer data is sent during any retransmission scenarios.

          Claim 7 claims a specific scenario where stored message 3 data is transmitted. Apple

   argues incorrectly that claim 7 requires the Accused Products to transmit message 3 data only on

   uplink grants received on the random access response message. D.I. 531 at 26. Apple misreads

   claim 7. Claim 7 requires the Accused Products to transmit stored message 3 data only on uplink

   grants received on the random access response message when there is data stored in the message

   3 buffer. Apple’s assertion regarding the scope of claim 7 is wrong, and the evidence presented

   to the jury does not support Apple’s argument.

          To be clear, Dr. Bims and Dr. Almalfouh only testified that message 3 data is sent during

   retransmission. This testimony did not show that stored message 3 data is sent during



                                                    15
Case 1:15-cv-00542-JFB-SRF Document 539 Filed 06/17/19 Page 21 of 31 PageID #: 31317



   retransmission. D.I. 531 at 28. The question is not whether just any message 3 data is transmitted

   in retransmission scenarios. The question is whether stored message 3 data is transmitted in

   retransmission scenarios. None of Apple’s witnesses testified that stored message 3 data is sent

   during retransmission, and there was no evidence presented at trial that the stored message 3 data

   is ever sent during retransmission. See, e.g., 1213:19-1219:14, 1261:15-1309:15, 1263:10-

   1292:23. As such, there was no evidence presented at trial upon which the jury could properly

   find that the Accused Products send stored message 3 buffer data during retransmission. Becton,

   Dickinson & Co., 616 F.3d at 1253.

           To the extent the jury’s verdict relied on Apple’s argument that the Accused Products

   send stored message 3 buffer data during retransmission, the jury did not have a legally sufficient

   evidentiary basis to support the verdict. The Court should grant Evolved Wireless’s motion for

   judgment as a matter of law.

           C. Apple Fails to Rebut Evolved Wireless’s Showings that It Is Entitled to a New
              Trial Due to Erroneous Evidentiary Rulings at Trial

           None of Apple’s arguments in opposition to Evolved Wireless’s motion for a new trial

   demonstrates that the four erroneous evidentiary rulings Evolved Wireless identified were

   harmless. Indeed, rather than being “highly probable that the error did not contribute to the

   judgment,” each error affected “a substantial right” of Evolved Wireless. Hirst v. Inverness Hotel

   Corp., 544 F.3d 221, 228 (3d Cir. 2008) (granting new trial where the District Court erred in

   admitting certain testimony and that error was not harmless); Advanced Medical, Inc. v. Arden

   Medical Systems, Inc., 955 F.2d 188, 199 (3d Cir. 1992) (reversing and remanding for a new

   trial). As such, each error justifies a new trial.

                   1. Evolved Wireless Demonstrated that It Was Error to Exclude Apple’s
                      Inconsistent Position on the Essentiality of the Asserted Patents and that
                      Such Error Was Severely Prejudicial.



                                                        16
Case 1:15-cv-00542-JFB-SRF Document 539 Filed 06/17/19 Page 22 of 31 PageID #: 31318



          Apple does not and cannot dispute that Evolved Wireless’s FRAND commitment applies

   only to patents that are actually essential to the LTE Standard. To breach the FRAND

   commitment—as counterclaimed by Apple—the Asserted Patents must therefore be actually

   essential to the LTE Standard. In other words, the Asserted Patents are essential if the Asserted

   Patents are infringed by products practicing the LTE Standard. Apple also does not dispute that it

   did not plead its breach of contract counterclaims in the alternative. At trial, Apple openly

   contradicted its counterclaim and argued that the Asserted Patents were not essential to the LTE

   Standard, i.e., that the Accused Products did not infringe the Asserted Patents. Whether the

   Asserted Patents are essential to the LTE Standard is relevant to infringement, as Apple admitted

   that its “products are compatible with the LTE standard.” See, e.g., Trial Tr. at 1905:25-1906:1;

   1063:15-17 (“Apple makes sure that the mobile devices are compatible with the LTE network.”).

   The exclusion of Apple’s Answer and Counterclaims (JTX74) prevented the jury from

   considering Apple’s contradictory positions. This significant error justifies a new trial.

          Additionally, Apple does not dispute that it is the jury’s responsibility to resolve conflicts

   in testimony and weigh the credibility of witness testimony. See Jackson v. Virginia, 443 U.S.

   307, 319 (1979); Tracinda Corp. v. Daimler Chrysler AG, 362 F. Supp. 2d 487, 505 (D. Del.

   2005). With Apple’s contradictory position shielded from the jury, Apple was free to hammer its

   theory that the Asserted Patents were not essential to the LTE Standard because Evolved

   Wireless was barred from introducing Apple’s prior inconsistent acts and statements. This

   prevented the jury from fully assessing infringement of the Asserted Patents with knowledge of

   Apple’s conflicting positions. Thus, the error in excluding Apple’s inconsistent position and

   statements was unfair and highly prejudicial to Evolved Wireless.

          Permitting the jury to consider Apple’s inconsistent factual statements would not have




                                                    17
Case 1:15-cv-00542-JFB-SRF Document 539 Filed 06/17/19 Page 23 of 31 PageID #: 31319



   required addressing affirmative defenses or counterclaims bifurcated by the Court as Apple

   argues, as Apple’s breach of FRAND claim is not a defense to patent infringement. Nor would it

   have required expert testimony from the parties’ respective ETSI and French law experts. The

   fact of Apple’s parallel inconsistent position would have been addressed with Evolved

   Wireless’s fact witness, Ms. Abha Divine, and Apple’s witnesses, including at least Ms. Heather

   Mewes, who is experienced in licensing FRAND-encumbered standard essential patents. Trial

   Tr. at 1429:21-1430:1. Ms. Divine would not have testified about the legal significance of

   Apple’s counterclaim, but the fact that Apple sued Evolved Wireless claiming that Evolved

   Wireless had breached a FRAND commitment that applies only to patents that are essential to

   the LTE Standard, i.e., infringed by products practicing the LTE Standard. Knowing that Apple

   was concurrently pursuing an inconsistent position on infringement of the Asserted Patents

   would not have confused the jury as Apple alleges. Indeed, Evolved Wireless offered to limit the

   scope of using JTX74 to address the factual question of whether Apple had taken a different

   position throughout this litigation. Trial Tr. at 223:16-224:2. Juries are regularly asked to resolve

   conflicts in testimony and assess a party’s credibility. The jury should have been allowed to do so

   here.

           Constraining Evolved Wireless from raising Apple’s inconsistent acts with Ms. Divine or

   any of Apple’s witnesses severely harmed Evolved Wireless. Shielded by the Court’s exclusion

   of Apple’s inconsistent position and statements about the essentiality of the Asserted Patents,

   Apple was allowed to mislead the jury. This error enabled Apple to create a false narrative that

   Apple had only one position about infringement of the Asserted Patents rather than two

   contradictory positions. Evolved Wireless should have been allowed to introduce Apple’s

   contradictory position at trial for the jury to weigh. Evolved Wireless respectfully requests that




                                                    18
Case 1:15-cv-00542-JFB-SRF Document 539 Filed 06/17/19 Page 24 of 31 PageID #: 31320



   the Court order a new trial to correct this reversible error.

                  2. Evolved Wireless Demonstrated that It Was Error to Repeatedly Allow
                     Apple to Argue Claim Construction to the Jury and that Such Error Was
                     Severely Prejudicial.

          Dr. Bims’ testimony regarding the “dedicated preamble” claim term far exceeded opining

   on its “plain and ordinary meaning.” The Court’s decision to allow this claim construction

   testimony was improper, severely prejudicial to Evolved Wireless, and justifies a new trial.

          The Court recognized at trial that “there has been a conflation between what the term of

   art means and what the claim says.” Trial Tr. at 1225:25-1226:2. Dr. Bims’ testimony as to the

   “preamble” term did not solely describe what the term of art means; it also sought to define the

   scope of claim terms, or “what the claim says.” Apple’s opposition insists that Dr. Bims merely

   applied his understanding of “preamble” to the claim terms. D.I. 531 at 35-36. But Apple is

   forced to acknowledge that Dr. Bims also testified to a specific definition of what the ’373 Patent

   describes. Id. at 36-37. This testimony regarding a narrower scope of the claims is improper

   claim construction testimony. Teva Pharm. v. Sandoz, 135 S. Ct. 831, 838, 842 (2015); Cytologix

   Corp. v. Ventana Med. Sys., 424 F.3d 1168, 1172 (Fed. Cir. 2005).

          Apple asserts that Dr. Bims’ testimony that “the claim requires that the base station

   generate preambles that are downloaded into the mobile device” is merely paraphrasing claim

   24. D.I. 531 at 37. To support its assertion, Apple notes that Dr. Bims went on to testify that

   “[a]s we said, the dedicated preamble are these long sequences of complex numbers.” Id. This

   language elucidates the problem with Dr. Bims’ first statement: Dr. Bims testified to the jury that

   the patent requires generating sequences of complex numbers at the base station. Nowhere in the

   patent does this requirement appear—instead, the patent dictates that the target base station

   merely determines the dedicated preamble. Apple professes ignorance as to how this sleight-of-

   hand constitutes claim construction. Again, as the Court noted, it is one thing to explain “what


                                                     19
Case 1:15-cv-00542-JFB-SRF Document 539 Filed 06/17/19 Page 25 of 31 PageID #: 31321



   the term of art means,” and quite another to tell the jury “what the claim says.” Trial Tr. at

   1225:25-1226:2.

          Apple also attempts to minimize the additional testimony Evolved Wireless cited because

   Evolved Wireless did not go through each cited question, answer, or argument in detail. See D.I.

   529 at 29 (citing Trial Tr. at 205:4-213:6 (Evolved Wireless objecting to Apple’s demonstratives

   disclosed for opening as claim construction); 1157:22-1165:21 (Evolved Wireless objecting to

   Dr. Bims testifying about what the ’373 Patent teaches and describes); 1183:14-17 (Evolved

   Wireless renewing its objection during Dr. Bims’s testimony); 1197:18-1198:21 (same);

   1221:16-1229:11 (same)). Despite Apple’s insinuations to the contrary, Evolved Wireless

   properly preserved its objections to this testimony on the record, and Evolved Wireless’s

   assertions are not conclusory.

          Apple seeks to distinguish Evolved Wireless’s reliance on Mediatek and EMC Corp. by

   focusing solely on holdings in those cases prohibiting experts from presenting claim construction

   testimony through intrinsic and extrinsic evidence. Apple ignores Mediatek’s ruling that an

   expert was “not permitted to argue claim construction to the jury, and any testimony in this vein

   as to any term is and will be excluded.” MediaTek Inc. v. Freescale Semiconductor, Inc., No. 11-

   cv-5341 YGR, 2014 U.S. Dist. LEXIS 31461, at *8 (N.D. Cal. Mar. 5, 2014) (emphasis added).

   Mediatek’s holding prohibiting the use of intrinsic or extrinsic evidence to explain the meaning

   of a claim term was a parallel holding, not the only one. Whether Dr. Bims relied on intrinsic or

   extrinsic evidence at trial to explain the claim term’s meaning is not the only determining factor

   as to whether Dr. Bims engaged in claim construction. Similarly, Apple ignores that EMC Corp.

   specifically prohibited a party “from arguing a meaning to the jury through its expert,” without

   indicating that its holding was limited to experts relying on intrinsic or extrinsic evidence. EMC




                                                    20
Case 1:15-cv-00542-JFB-SRF Document 539 Filed 06/17/19 Page 26 of 31 PageID #: 31322



   Corp. v. Pure Storage, Inc., C.A. No. 13-1985-RGA, 2016 U.S. Dist. LEXIS 22970, at *11-15

   (D. Del. Feb. 25, 2016). As indicated by Mediatek and EMC, it was error to permit Dr. Bims to

   argue claim construction to the jury.

          Contrary to Apple’s assertions, the erroneous admission of claim construction testimony

   was not harmless. As a result of Dr. Bims’ claim construction testimony, the jury was permitted

   to hear an expert opinion that the “dedicated preamble” term as used in the claim is narrower

   than the plain language of the claim. The jury was then left to construe the term “dedicated

   preamble.” This was prejudicial and legally improper because (1) the jury is never to conduct

   claim construction, Teva Pharm., 135 S. Ct. at 838, 842, (2) the jury did not have the benefit of

   applying any legal principles of claim construction, let alone the correct ones, and (3) the jury

   did not have the benefit of all of the evidence in the case relevant to claim construction. Dr.

   Bims’ claim construction testimony is especially prejudicial in this case because the

   documentary evidence presented at trial plainly contradicts Dr. Bims’ alleged understanding of

   the “preamble” term as limited to just a “preamble sequence.” For example, the drafters of the

   LTE Standard—persons of at least ordinary skill in the art—referred to the “preamble index” as

   a “preamble.” Trial Tr. at 528:4-17; 1184:20-23. Indeed, Dr. Bims did not explain or even

   address whether the LTE Standard’s six uses of “preamble” to refer to a “preamble index” had

   any impact on his understanding of the “plain and ordinary meaning” of “preamble.”

          Apple argues that, due to the Court’s instruction that the jury should apply the ordinary

   meaning of a claim term, “it is not reasonably probable that the jury was improperly influenced”

   by Dr. Bims’ claim construction testimony. D.I. 531 at 39. On the contrary, the Federal Circuit

   has held that “[t]he risk of confusing the jury is high when experts opine on claim construction

   before the jury even when, as here, the district court makes it clear to the jury that the district




                                                     21
Case 1:15-cv-00542-JFB-SRF Document 539 Filed 06/17/19 Page 27 of 31 PageID #: 31323



   court’s claim constructions control.” Cytologix Corp., 424 F.3d at 1172. Indeed, because Dr.

   Bims’ claim construction arguments were not identified as such, the jury was effectively

   instructed to consider Dr. Bims’ claim construction arguments as the meaning of the term.

          Apple also argues, without citation or support, that Evolved’s prejudice is mitigated

   because “Dr. Cooklev[] provided testimony of the same type as Dr. Bims.” D.I. 531 at 40. Dr.

   Cooklev did not offer testimony like Dr. Bims. Dr. Cooklev properly grounded his testimony on

   what one of skill in the art would understand the plain and ordinary meaning of the term

   “preamble” to be. Similarly, Apple cites no case law to support its mitigation argument. Evolved

   Wireless was severely prejudiced by the erroneous admission of Dr. Bims’ claim construction

   testimony. Thus, Evolved Wireless respectfully requests a new trial to cure this error.

                  3. Evolved Wireless Demonstrated that It Was Error to Exclude the BLU
                     License Because It Created a False Impression Evolved Wireless Had
                     Never Licensed the Asserted Patents, and Evolved Wireless Also
                     Demonstrated that Such Error Was Severely Prejudicial.

          Apple claims that its arguments and witness questioning about Evolved Wireless’s third-

   party licensing efforts were “truthful.” They were half-truths at best. Apple used the shield of the

   Court’s exclusion of the BLU License (PTX2099) as a sword to create a false impression with

   the jury that the Asserted Patents are not licensed, not essential to the LTE Standard and, therefore,

   not infringed. Once Apple opened the door to Evolved Wireless’s third-party licensing efforts

   through its counsel’s opening statement and lengthy questioning of Ms. Divine, Evolved Wireless

   should have been permitted to introduce its BLU License to correct the record. The arguments

   and questioning by Apple’s counsel were so prejudicial that the Court’s curative instruction was

   inadequate to correct the fallacy created by Apple. Thus, the exclusion of the BLU License and

   the inadequate curative instruction are reversible errors that warrant a new trial.

          Apple’s argument that introducing the BLU License at trial would be unfairly prejudicial



                                                    22
Case 1:15-cv-00542-JFB-SRF Document 539 Filed 06/17/19 Page 28 of 31 PageID #: 31324



   conveniently ignores Apple’s own stance on licensing negotiations and the Court’s prior rulings.

   Throughout the litigation, Apple maintained that license negotiations were “irrelevant” and

   described such discovery as “inadmissible” and “a classic fishing expedition.” D.I. 53 at 3. Apple

   also argued that the four corners of licenses themselves, rather than the negotiations, were

   sufficient and “good indicators” of the positions of the parties to a license. D.I. 506, Ex. 2 at

   63:23-64:9. Judge Fallon denied Evolved Wireless’s motion to compel discovery of licensing

   negotiations because of Apple’s objections. Id. at 72:17-19. Then, because Apple refused to

   produce any discovery related to negotiations of its license agreements, Evolved Wireless moved

   to exclude Apple from relying on evidence of negotiations at trial and the Court granted Evolved

   Wireless’s motion. D.I. 490 at 15. Thus, the introduction of the BLU License would have been

   limited to the face of the license, just as Apple’s licenses had been limited at trial. Given Apple’s

   past conduct and the Court’s prior rulings, Apple would not have been unfairly prejudiced and

   Evolved Wireless should have been allowed to introduce the BLU License.

          When the Court originally excluded the BLU License before the start of trial, Apple had

   yet to raise Evolved Wireless’s third-party licensing efforts. During his opening statement and

   questioning of Ms. Divine, Apple’s counsel left the clear impression that Evolved Wireless

   approached many companies, offered them a license, and that all the companies rejected Evolved

   Wireless. Trial Tr. at 311:6-14; 320:9-19. This left the false impression that no company selling

   LTE-compliant devices would need a license from Evolved Wireless and that the Asserted

   Patents were not essential to the LTE Standard. Once Apple placed Evolved Wireless’s third-

   party licensing activities at issue, the Court erred by doubling down on an earlier ruling

   excluding the BLU License rather than permitting Evolved Wireless to set the record straight.

          Although the Court permitted the parties to propose a curative instruction, Apple sought a




                                                     23
Case 1:15-cv-00542-JFB-SRF Document 539 Filed 06/17/19 Page 29 of 31 PageID #: 31325



   neutral instruction that preserved the status quo and eliminated any possibility of a cure. At the

   final charge conference, Evolved Wireless objected to the neutral instruction and argued that the

   Apple’s proposed instruction “would be incorrect, because we know that the responses were not

   always no” to Evolved Wireless’s license offers. Trial Tr. at 1826:10-11. The Court did not adopt

   Evolved Wireless’s proposed curative instruction because it could “get into evidence that we

   don’t have” given the Court’s earlier exclusion of the BLU License. Id. at 1827:22-23. The lack

   of clarity in the final curative instruction rendered it inadequate. The jury was still left with the

   false impression that Evolved Wireless had not entered into any licenses. Deliberating shielding

   the truth from the jury damaged any chance of a fair trial and severely prejudiced Evolved

   Wireless. A new trial should be ordered to permit the introduction of the BLU License.

                   4. Evolved Wireless Demonstrated that It Was Error to Allow Dr. Bims to
                      Testify Comparing LG Proposals to 3GPP with the LTE Standard and
                      that Such Error Was Severely Prejudicial.

           Apple argues that Evolved Wireless did not object to Dr. Bims’ testimony, but Apple

   ignores that Evolved Wireless timely raised this issue with the Court in relation to the slides Dr.

   Bims relied on for this issue. In response, Apple promised the Court that Dr. Bims would not be

   “providing opinions on them. He’s simply going through the background or the factual lead-up

   which Dr. Cooklev had correctly put in his report.” Trial Tr. at 1008:1-4. The Court took Apple’s

   promises to heart, allowing Dr. Bims to use the slides and stating that “if Dr. Cooklev utilized it

   in his report, then I don’t have a problem with Dr. Bims commenting on it as long as it is

   consistent with his report.” Trial Tr. at 1009:22-24 (emphasis added). Apple flouted the Court’s

   guidance: Dr. Bims’ opinion testimony far exceeded the bounds of Dr. Bims’ report and Apple’s

   promises to the Court, and it was inconsistent with Dr. Cooklev’s report. For example, Dr. Bims

   testified as follows:

                   Q. So at least from this, can we see, did 3GPP actually adopt LG’s


                                                     24
Case 1:15-cv-00542-JFB-SRF Document 539 Filed 06/17/19 Page 30 of 31 PageID #: 31326



                  handover proposal?

                  A. No.

   Trial Tr. at 1197:9-11; see also Trial Tr. at 1196:11-13. This testimony was not in Dr. Bims’

   report, and it contravened Apple’s representation to the Court. Evolved Wireless’s earlier

   objection to the slides formed the basis of Dr. Bims’ improper opinion testimony comparing the

   LG Proposals to 3GPP with the LTE Standard. As such, Evolved’s objection to the use of the

   slides was sufficient to preserve its objection to Dr. Bims’ testimony.

          Apple also argues that Dr. Bims’ testimony was necessary to respond to Evolved

   Wireless’s arguments. But the majority of the testimony Apple cites is Dr. Cooklev’s testimony

   that the asserted claims of the ’373 Patent are essential to the LTE Standard. D.I. 531 at 47. As

   the Court noted, this testimony is entirely proper, and indeed the correct inquiry. Trial Tr. at

   1003:1-3 (“But isn’t the analysis – the analysis is whether the patent conforms to the standard;

   right?”). Dr. Bims’ testimony, however, was not the correct inquiry.

          The erroneous admission of Apple’s slides—and Dr. Bims’ opinion testimony regarding

   those slides—substantially prejudiced Evolved Wireless, as it left the jury confused as to whether

   they should compare LG’s proposals to the LTE standard or compare the ’373 Patent to the LTE

   standard. See D.I. 529 at 37-38. Moreover, Apple argued in its opening statement that the

   prosecution history evidences that LG’s invention diverged from the LTE standard, which

   compounded the substantial prejudice to Evolved Wireless of allowing Dr. Bims to provide

   testimony on the 3GPP proposals. See Trial Tr. at 335:14-19; 335:14-341:2. Thus, Evolved

   Wireless respectfully requests a new trial to cure this error.

   II.    CONCLUSION

          For the foregoing reasons, the Court should grant judgment as a matter of law of

   infringement for Evolved Wireless, or alternatively, a new trial.


                                                    25
Case 1:15-cv-00542-JFB-SRF Document 539 Filed 06/17/19 Page 31 of 31 PageID #: 31327



    Dated: June 7, 2019                   Respectfully submitted,

                                          FARNAN LLP

                                          /s/ Brian E. Farnan
                                          Brian E. Farnan (Bar No. 4089)
                                          Michael J. Farnan (Bar No. 5165)
                                          919 N. Market Street, 12th Floor
                                          Wilmington, Delaware 19801
                                          (302) 777-0300
                                          (302) 777-0301
                                          bfarnan@farnanlaw.com
                                          mfarnan@farnanlaw.com

                                          Christopher K. Larus (admitted pro hac vice)
                                          Ryan M. Schultz (admitted pro hac vice)
                                          John K. Harting (admitted pro hac vice)
                                          Benjamen C. Linden (admitted pro hac vice)
                                          Rajin S. Olson (admitted pro hac vice)
                                          Austin B. Miller (admitted pro hac vice)
                                          ROBINS KAPLAN LLP
                                          800 LaSalle Avenue, Suite 2800
                                          Minneapolis, Minnesota 55402
                                          Telephone: (612) 349-8500
                                          Facsimile: (612) 339-4181
                                          clarus@robinskaplan.com
                                          rschultz@robinskaplan.com
                                          jharting@robinskaplan.com
                                          blinden@robinskaplan.com
                                          rolson@robinskaplan.com
                                          abmiller@robinskaplan.com

                                          Annie Huang (admitted pro hac vice)
                                          ROBINS KAPLAN LLP
                                          399 Park Avenue, Suite 3600
                                          New York, NY 10022
                                          Telephone: (212) 980-7400
                                          Facsimile: (212) 980-7499
                                          ahuang@robinskaplan.com

                                          Counsel For Plaintiff Evolved Wireless, LLC




                                         26
